UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4467


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

CLIFTON FARRELL PERRY,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00005-TDS-1)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Martin J. Beres, Clinton Township, Michigan, for Appellant. Lisa
Blue Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clifton Farrell Perry pleaded guilty to bank robbery,

in violation of 18 U.S.C. § 2113(a) (2012).             The district court

sentenced Perry to 151 months of imprisonment and Perry seeks to

appeal his conviction and sentence.          The Government has moved to

dismiss the appeal as untimely.

              In criminal cases, the defendant must file the notice

of   appeal    within   fourteen   days   after   the   entry   of   judgment.

Fed. R. App. P. 4(b)(1)(A).          With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.       Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

              The district court entered judgment on September 19,

2013.     The notice of appeal was filed on June 6, 2014. *            Because

Perry failed to file a timely notice of appeal or to obtain an

extension of the appeal period, we grant the Government’s motion

to dismiss the appeal.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the




      *
       For     the purpose of this appeal, we consider the date of
filing as     the date that Perry delivered his notice to prison
officials     for mailing to this court.    Fed. R. App. P. 4(c);
Houston v.    Lack, 487 U.S. 266 (1988).



                                      2
materials before this court and argument would not aid in the

decisional process.



                                                    DISMISSED




                              3